Dismissed and Memorandum Opinion filed January 9, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-01033-CR

                  CHRISTOPHER FRIEDRICH, Appellant
                                       V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1403848

              MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to delivery of between one and four grams
of methamphetamine. In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on October 7, 2013, to
confinement for three years in the Institutional Division of the Texas Department
of Criminal Justice. Appellant filed a pro se notice of appeal. We dismiss the
appeal.
      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.
Do Not Publish —Tex. R. App. P. 47.2(b).




                                         2